COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Elder and Annunziata


STEVEN CHAMBERS, S/K/A
 STEVEN LAMONT CHAMBERS
                                     MEMORANDUM OPINION * BY
v.   Record No. 1103-94-2          JUDGE JAMES W. BENTON, JR.
                                       OCTOBER 17, 1995
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF PRINCE EDWARD COUNTY
                      William L. Wellons, Judge
           (James E. Ghee, on brief), for appellant.
           Appellant submitting on brief.

           (James S. Gilmore, III, Attorney General;
           John H. McLees, Jr., Assistant Attorney
           General, on brief), for appellee. Appellee
           submitting on brief.



      Steven Chambers appeals from a conviction for distribution

of cocaine.   He contends that the trial judge erred in admitting

into evidence a laboratory certificate of analysis and an array

of photographs.   We affirm the conviction.

      The evidence at trial proved that Larry Wilson was acting as

a police informant when he asked Brian Edmonds where he could buy

cocaine.   Edmonds led Wilson to a trailer park, went alone to a

trailer, and accompanied a man to Wilson's automobile.      The man,

an individual unknown to Wilson, entered Wilson's automobile and

directed Wilson to turn on the interior light.     As Edmonds waited

outside the automobile, the man negotiated a price for cocaine

and sold Wilson a "rock" in a clear plastic bag.
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Three days after the sale, a police officer showed Wilson an

array of eleven photographs in an album.   Wilson identified from

those eleven photographs a photograph of the man who sold him the

substance.   The police officer told him the person he identified

was Steven Chambers.

     Wilson testified that he made another drug purchase from

Chambers several days after identifying the photograph.     During

his testimony in court, Wilson identified Chambers as the person

who negotiated the price for cocaine and sold the "rock" to him.
                    The Certificate of Analysis

     The evidence at trial proved that when the officer received

the substance from Wilson, neither the officer nor Wilson knew

the name of the man who sold the substance to Wilson.    The

officer placed the substance in an evidence package and enclosed

a request for analysis in the package indicating the name Brian

Edmonds and an unknown person.    The officer sealed the package

and later mailed it to the laboratory.   The evidence seal and the

mailing certificate contain the same two case numbers.    The

officer wrote Edmonds' name on his offense report beside one of

the two numbers on the evidence seal.    After Wilson identified

Chambers from the photograph, the officer wrote Chambers' name on

his offense report opposite the other number.

     The certificate of analysis was sent from the laboratory and

put in the Chambers file by the clerk of the court.   The

certificate stated that the solid substance was cocaine,




                                 - 2 -
contained the offense number listed on the officer's mailing

receipt, and contained the following identification:
                    Suspect(s):

                    EDMONDS, Brian
                    UNIDENTIFIED


     Chambers contends that the trial judge erred in admitting

the certificate of analysis of the substance because the

certificate did not contain his name.   We disagree.

     By statute, the certificate is admissible "provided (i) the

certificate of analysis is filed with the clerk of the court

hearing the case at least seven days prior to the hearing or

trial and (ii) a copy of such certificate is mailed or delivered

by the clerk or attorney for the Commonwealth to counsel of

record for the accused at least seven days prior to the hearing

or trial upon request of such counsel."   Code § 19.2-187.

Although this statute requires strict compliance by the

Commonwealth, Gray v. Commonwealth, 220 Va. 943, 945, 265 S.E.2d
705, 706 (1980), Chambers does not contend that the letter of the

law was not observed.   He argues that implicit in the statute is

a requirement that his name appear on the face of the

certificate.

     The purpose of Code § 19.2-187 is to "ensure that the

certificate to be used in evidence is lodged timely in a secure

and appropriate place, accessible to the accused, and available

to him upon request."   Stokes v. Commonwealth, 11 Va. App. 550,

552, 399 S.E.2d 453, 454 (1991).   The statutory filing



                               - 3 -
requirements were fulfilled and the purpose was served.     Although

Chambers' name was not on the certificate, the certificate did

contain the designations "Unidentified" and "Brian Edmonds."

Chambers was not prevented from making an inquiry when he saw the

certificate in the file.

     Implicit in Chambers' objection to the admissibility of the

certificate is the assertion that the proper foundation for the

admissibility of the certificate was not laid because his name

was not on the certificate.   The record proved, however, that the

substance sent to the laboratory was identified by a case number

that corresponded to a case number assigned to the incident

involving Chambers and Edmonds.   Because the evidence linked the

substance to Chambers through a chain of possession, see Rogers

v. Commonwealth, 197 Va. 527, 531, 90 S.E.2d 257, 259 (1955), and

the evidence proved the relevance of the substance, the trial

judge did not err in admitting the certificate of analysis.      See

Harshaw v. Commonwealth, 16 Va. App. 69, 427 S.E.2d 733 (1993).

     Evidence is admissible if it tends to prove a matter that is

properly at issue in the case and if its probative value

outweighs any prejudicial effect.      Evans-Smith v. Commonwealth, 5
Va. App. 180, 196, 361 S.E.2d 436, 441 (1987).     The

Commonwealth's evidence proved that the certificate reported the

analysis of the cocaine purchased from Chambers.     Furthermore,

Chambers has shown no prejudice that outweighs the probative

value of the evidence.




                               - 4 -
                  The Photographic Identification

     Wilson identified Chambers from a group of eleven

photographs three days following the cocaine purchase.    After

this identification, Wilson purchased cocaine from Chambers a

second time.   Wilson then identified Chambers in court as the

individual who had twice sold him cocaine.   Chambers argues the

trial judge erred in allowing evidence of the basis for

identification because the procedure was unduly suggestive.       The

admissibility of the photographs themselves is not at issue

because the Commonwealth never introduced them.     The defense

introduced the photographs.   However, the Commonwealth's evidence

established that Wilson initially identified Chambers through the

photographs.   Thus, Chambers argues that evidence of the

photographic identification, not the pictures themselves, should

be suppressed.
     The United States Supreme Court has recognized that

impermissibly suggestive photographic displays may be suppressed

and may also require suppression of eyewitness identifications at

trial.   Simmons v. United States, 390 U.S. 377, 384 (1968).

Convictions based on photographic displays and later

identifications in court will only be set aside if the

"photographic identification procedure was so impermissibly

suggestive as to give rise to a very substantial likelihood of

irreparable misidentification."   Simmons, 390 U.S. at 384.       A

court must balance the suggestiveness of the photo display and



                               - 5 -
reliability to determine if the identification is admissible.

Manson v. Brathwaite, 432 U.S. 98, 114 (1977).     If an eyewitness

had the opportunity to carefully observe the defendant, then

suggestiveness may be overcome.    Id.

     In the present case, Chambers' claim of suggestiveness

relies on the presence of a baseball hat in Chambers' photograph.

After Wilson purchased cocaine from Chambers, Wilson described

Chambers to the officer.    He testified that Chambers wore a

baseball cap at that time.   When the officer showed the eleven

photographs to Wilson, only Chambers' photograph depicted him

wearing a baseball hat.    Chambers alleges the presence of the

baseball hat made the identification "all but inevitable."      We

disagree.
     The record is unclear whether Wilson's oral description of

Chambers to the officer included a baseball hat.    Furthermore,

Wilson purchased the cocaine while sitting close to Chambers in

the front seat of an automobile.   Wilson had the opportunity to

look directly at Chambers.   Wilson also had other dealings with

Chambers after the initial sale.   Considering the totality of the

circumstances, as required by Brathwaite, we conclude the
evidence proved that Wilson had the opportunity to make an

accurate identification during the initial drug sale.    432 U.S.

at 113.   Thus, Chambers has not proven that there was a

"substantial likelihood of misidentification."     Neil v. Biggers,

409 U.S. 188, 201 (1972).



                                - 6 -
For these reasons, we affirm the conviction.

                                        Affirmed.




                         - 7 -